            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      NEWNAN DIVISION



 UNITED STATES OF AMERICA,
                                       CRIMINAL ACTION FILE
 v.
                                       NO: 3:18-cr-19-TCB-1
 CARLOS MONTELONGO-
 GUZMAN,

      Defendant.



                               ORDER

      This case comes before the Court on Magistrate Judge Russell G.

Vineyard’s Report and Recommendation (the “R&R”) [32], which

recommends denying Defendant Carlos Montelongo-Guzman’s motions

[18, 19] to suppress evidence. Montelongo-Guzman has filed objections

[34] to the R&R.

I.    Legal Standard on Review of a Magistrate Judge’s R&R

      A district judge has a duty to conduct a “careful and complete”

review of a magistrate judge’s R&R. Williams v. Wainwright, 681 F.2d

732, 732 (11th Cir. 1982) (per curiam) (quoting Nettles v. Wainwright,
677 F.2d 404, 408 (5th Cir. Unit B 1982)). This review may take

different forms, however, depending on whether there are objections to

the R&R. A district judge must “make a de novo determination of those

portions of the [R&R] to which objection is made.” 28 U.S.C.

§ 636(b)(1)(C); see also Jeffrey S. v. State Bd. of Educ., 896 F.2d 507, 512

(11th Cir. 1990) (A judge must “give fresh consideration to those issues

to which specific objection has been made by a party.”). Those portions

of the R&R to which no objection is made need only be reviewed for

clear error. Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006)

(per curiam) (quoting Diamond v. Colonial Life & Accident Ins., 416

F.3d 310, 315 (4th Cir. 2005)).1




      1 Macort dealt only with the standard of review to be applied to a magistrate’s
factual findings, but the Supreme Court has indicated that there is no reason for
the district court to apply a different standard to a magistrate’s legal conclusions.
Thomas v. Arn, 474 U.S. 140, 150 (1985). Thus, district courts in this circuit have
routinely reviewed both legal and factual conclusions for clear error. See Tauber v.
Barnhart, 438 F. Supp. 2d 1366, 1373–74 (N.D. Ga. 2006) (collecting cases). This is
to be contrasted with the standard of review on appeal, which distinguishes
between the two. See Monroe v. Thigpen, 932 F.2d 1437, 1440 (11th Cir. 1991)
(holding that when a magistrate’s findings of fact are adopted by the district court
without objection, they are reviewed on appeal under a “plain error standard” while
questions of law always remain subject to de novo review).

                                         2
     “Parties filing objections must specifically identify those findings

objected to. Frivolous, conclusive or general objections need not be

considered by the district court.” Nettles, 677 F.2d at 410 n.8. “This rule

facilitates the opportunity for district judges to spend more time on

matters actually contested and produces a result compatible with the

purposes of the Magistrates Act.” Id. at 410.

     The district judge also has discretion to decline to consider

arguments that were not raised before the magistrate judge. Williams v.

McNeil, 557 F.3d 1287, 1292 (11th Cir. 2009). Indeed, a contrary rule

“would effectively nullify the magistrate judge’s consideration of the

matter and would not help to relieve the workload of the district court.”

Id. (quoting United States v. Howell, 231 F.3d 615, 622 (9th Cir. 2000)).

     After conducting a complete and careful review of the R&R, the

district judge “may accept, reject, or modify” the magistrate judge’s

findings and recommendations. 28 U.S.C. § 636(b)(1)(C); Williams, 681

F.2d at 732. The district judge “may also receive further evidence or

recommit the matter to the magistrate judge with instructions.” 28

U.S.C. § 636(b)(1)(C).

                                     3
II.   Objections to the R&R

      Montelongo-Guzman objects to the R&R’s findings that (1) the

stop of the vehicle was not supported by probable cause or reasonable

suspicion and (2) the scope and duration of the stop were reasonable.

      Regarding the initial stop of the vehicle, Montelongo-Guzman

argues that the trooper’s testimony was not credible and that, under the

totality of the circumstances, there was no reasonable, articulable

suspicion to support pursuing the vehicle or the initial stop. However,

as the R&R points out, a driver of a car who has broken even a minor

traffic law cannot succeed on a motion to suppress evidence on the basis

that the stop was pretextual. United States v. Wright, No. CR210-022,

2010 WL 4967468, at *1 (S.D. Ga. Nov. 5, 2010), adopted by 2010 WL

4967838, at *1 (S.D. Ga. Dec. 1, 2010).

      Further, as the R&R notes, Montelongo-Guzman has not

presented any evidence to contradict the trooper’s evidence that he was

speeding. The Court therefore agrees with the R&R’s conclusion that

the trooper’s testimony was reliable. His observations therefore

provided probable cause to conduct the traffic stop. United States v.

                                    4
Acosta, 807 F. Supp. 2d 1154, 1196 (N.D. Ga. 2011). This objection will

be overruled.

     Regarding the scope and duration, Montelongo-Guzman argues

that the officer’s lack of diligence, the stop’s intrusiveness, and the

stop’s duration should warrant a determination that the stop was

unreasonable. However, an officer who asks questions while in the

process of writing a citation or waiting for the response of a computer

check does not extend the scope or duration of a valid initial seizure.

United States v. Garcia, 284 F. App’x 791, 794 (11th Cir. 2008) (per

curiam).

     And a traffic stop may last longer than would ordinarily be

permitted if specific facts and rational inferences drawn from the facts

lead an officer, in light of his training and experience, to have an

objectively reasonable and articulable suspicion that illegal activity has

occurred or is occurring. United States v. DeJesus, 435 F. App’x 895, 900

(11th Cir. 2011) (per curiam). In fact, an officer has the duty to

investigate suspicious circumstances that came to his attention after an




                                     5
initial legal stop. United States v. Simmons, 172 F.3d 775, 779 (11th

Cir. 1999).

     Here, the initial stop was legal, as discussed above. The trooper

then ran a license check that revealed an outstanding California arrest

warrant, giving the trooper specific and articulable suspicion that the

person named in the warrant was Montelongo-Guzman. He then

proceeded to verify the information and inquire as to whether California

wanted to extradite Montelongo-Guzman. While waiting, he received a

positive alert from the K-9. These circumstances made it reasonable for

the trooper to detain Montelongo-Guzman to investigate the warrant.

See id. at 780.

     Whether the duration of a stop was sufficiently limited in scope

and duration depends on issues such as the law enforcement purpose

served by the detention, the diligence with which an officer pursues the

investigation, the scope and intrusiveness of the detention, and the

duration of the detention. Id. Here, the purpose was to confirm that

Montelongo-Guzman was the subject of the warrant. The trooper’s

diligence is supported by his attempt to check the warrant status within

                                    6
the first few minutes and obtain information from a variety of sources.

The Court further agrees with the conclusion in the R&R that the

detention was not unreasonable in scope or intrusiveness and that the

duration was reasonable.

     This objection will also be overruled.

III. Conclusion

     The Court has carefully reviewed the R&R and Montelongo-

Guzman’s objections thereto. Having done so, the Court finds no clear

error in the portions of the R&R to which Montelongo-Guzman has not

objected. Macort, 208 F. App’x at 784. Further, the Court finds that

Magistrate Judge Vineyard’s factual and legal conclusions were correct

and that Montelongo-Guzman’s objections have no merit. Therefore, the

Court adopts as its Order the R&R [32]. Montelongo-Guzman’s motions

[18], [19] to suppress are denied.

     IT IS SO ORDERED this 19th day of August, 2019.



                                     ____________________________________
                                     Timothy C. Batten, Sr.
                                     United States District Judge

                                       7
